Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on September 10, 2020, and October 28, 2020.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 2-21 are currently pending and have been examined.  Claims 2-7, 9, 12-13, and 16-19 have been amended.  
The previous rejection of claims 2-21 under 35 USC 112, first paragraph, has been withdrawn.
Examiner’s Note:  The Examiner notes that the claim markings for claim 2 are incorrect.  The Examiner believes that claim 2 should recite “receiving, by the client device, a plurality of tags, each tag comprising price information for a corresponding one of the plurality of items 



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous September 10, 2020, has been entered.
 
Information Disclosure Statement
The information disclosure statement filed November 5, 2020, has been considered by the Examiner.

Response to Arguments
The previous rejection of claims 2-21 under 35 USC 112, first paragraph, has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 102(e) and 35 USC 103(a) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,715,701 B2 to Law et al. (hereinafter “the ‘701 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the processes performed by the methods and system would necessarily be performed by the system, method, and non-transitory machine-readable medium of the ‘701 Patent.
For example, independent claim 11 of the ‘701 Patent recites capturing an image of multiple items by a receiving module; identifying and marking a portion of the image of multiple items as being selected, the portion including an item depicted in the selected portion of the image, the identifying and marking of the portion being performed automatically in response to capturing the image by the receiving module; associating tag information entered by an owner of the item with the selected portion that depicts the item, the tag information describing the item and depicted in the portion of the image; and generating, automatically in response to the identifying and marking of the portion of the image and associating the tag information, a listing of the item depicted in the portion as being available for sale by the owner of the item.
For example, independent claim 2 in the instant application recites receiving an image including representations of a plurality of items (which the Examiner notes would necessarily be performed by capturing an image of multiple items by a 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include, in addition to the method recited in claim 11 of the ‘701 Patent, the method recited in claim 2 of the instant application, since the omission/addition of the cited limitations would not have changed the capabilities of the method recited in claim 11 of the ‘701 Patent.
Claim 12 is similarly rejected over claim 11 of the ‘701 Patent.
Claim 17 is similarly rejected over claim 1 of the ‘701 Patent.
Claims 3-11, 13-16, and 18-21 inherit the deficiencies of claims 2, 12, and 17.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11:  Claim 2 recites “a corresponding one of the plurality of items item.”  The phrase “items item” is unclear.  As discussed in the Examiner’s Note above, the Examiner believes the claim markings to be incorrect, which is causing this confusion.  For purposes of examination, the Examiner is assigning little patentable weight to the term “item.”  
Claims 3-11 inherit the deficiencies of claim 2.
Claims 2-21:  Claim 2 recites “generating, by the client device, one or more listings for the plurality of items, wherein each listing includes a portion of the image corresponding to an item of the plurality of items and one or more tags of the plurality of tags associated with the item.”  This limitation is unclear.  It is unclear if the portion of the image corresponding to an item is intended to be one 
Further, it is unclear what is meant by “one or more tags of the plurality of tags associated with the item.”  Per the associating step, each tag of the plurality of tags is associated to one of the plurality of items.  Further, each tag comprises price information for a corresponding item.  Thus, each item only has one associated tag, i.e., the price.  Thus, it is unclear what is meant by “the plurality of tags associated with the item.”  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting “generating, by the client device, one or more listings for the plurality of items, wherein each listing includes a portion of the image of the plurality of portions of the image corresponding to an item of the plurality of items and the associated tag of the item.”
Claims 12 and 17 are rejected for similar reasons.
Claims 3-11, 13-16, and 18-21 inherit the deficiencies of claims 2, 12, and 17.
Claim 3:  Claim 3 recites “wherein the automatically mark further comprises one or more graphical elements that partition a first of the plurality of items from a second item of the plurality of items, wherein the processing is in response to receiving the image.”  This limitation is unclear.  It is unclear what is meant by the “automatically mark further comprises” graphical elements.  In claim 2, “automatically mark” is an action and should only comprise actions.  For purposes of examination, the Examiner is interpreting this portion of claim 3 as reciting “wherein the automatically mark comprises drawing one or more graphical elements that partition a first of the plurality of items from a second item 
Claim 7:  Claim 7 recites “wherein each thumbnail corresponds to a correspond portion of the image.”  This limitation is unclear.  It is unclear what is meant by a “correspond portion of the image.”  What does the thumbnail correspond to?  For purposes of examination, the Examiner is interpreting this portion of claim 7 as reciting “wherein each thumbnail corresponds to a portion of the image.”  
Claim 8:  Claim 8 recites “presenting one or more first tags of the plurality of tags corresponding to the first listing.”  This limitation is unclear.  There is insufficient antecedent basis for “the plurality of tags corresponding to the first listing.” 
Claim 13:  Claim 13 recites “the sets of pixels.”  There is insufficient antecedent basis for this limitation.  For purposes of examination, the Examiner is interpreting this as “a plurality of portions of the image.”  
Claim 16:  Claim 16 recites “transmitting the one or more suggested tags.”  This limitation is unclear.  It is unclear to where the one or more suggested tags are being transmitted.  For purposes of examination, the Examiner is interpreting this portion of claim 16 as “displaying the one or more suggested tags.”  

Potentially Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection on the ground of non-statutory double patenting and the rejections under 35 USC 112 (pre-AIA ), second paragraph, set forth in this office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625